384 F.2d 720
Charles A. MORAN, Appellant,v.Kenneth CARSWELL et al., Appellees.
No. 24244.
United States Court of Appeals Fifth Circuit.
October 20, 1967.

O. L. Crumbley, Milton K. Wallace, Macon, Ga., for appellant.
E. S. Sell, Jr., Macon, Ga., for appellee. Sell & Comer, Macon, Ga., of counsel.
Before TUTTLE, GEWIN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This appeal from the denial by the Bibb County Board of Commissioners of a liquor license to appellant for the year 1965, appears to present precisely the same issue which this court dealt with in the case of Moon v. City of Athens, 5 Cir., 374 F.2d 887. In that case we said:


2
"[W]e do not reach the merits of the case because it appears that the licensing procedures of the city of Athens are for one year at a time. The license sought was for the year 1965. In view of the fact that the year has long since ended and in view of the fact that the city has adopted a new ordinance respecting the granting of such licenses applicable to all years beginning January 1, 1966, we are constrained to hold this appeal is moot."


3
Here, too, licenses are granted in Bibb County for one year at a time. Here, too, the record discloses that the county commissioners adopted new licensing procedures for the year 1966, undoubtedly in light of this court's decision in the case of Hornsby v. Allen, Mayor et al., 5 Cir. 1964, 330 F.2d 55.


4
Here, too, we are constrained to hold this appeal is moot. It is, therefore, dismissed.